Lord, C. J.,
dissenting.—Upon the arrival of the bark the conduct of the defendants indicate that they acted upon the assumption that the cargo of coal was conformable to their understanding of the agreement, and such as was suitable for the purposes of their trade.
The circumstances under which the contract originated, and the subsequent conduct of the defendants in relation to it, constitute the chain of facts, or the transaction itself, from which the intention of the defendants in receiving the coal, whether absolutely or only conditionally, is to be inferred. The court instructed the jury, in effect, that it was not enough to take any particular fact or isolated circumstances, however decisive it may appear in itself, to determine the question of acceptance; but that all the facts and circumstances surrounding the transaction must be taken and considered together in order for them to determine whether there had been such an acceptance and receipt by the defendants as the law contemplated. This was but giving heed to the admonition of the books, “that it should be steadily borne in mind that the acceptance and receipt contemplated by the Statute of Frauds, and as adjudged by the cases, must always be governed by the circumstances surrounding the transaction, as to whether there has been such acceptance and receipt.” (Baker on Sales, § 282 a.)
It seems to me that the instruction was a plain and correct exposition of the law.